COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

Cause number:                  01-17-00485-CV
Style:                         Trokamed GmbH
                               v. Richard Vieira, Christy Vieira, and Richard Vieira as Representative of the Estate of
                               Janice C. Vieira
Date motion filed:             September 12, 2017
Type of motion:                Frederick W. Reif’s Motion for Pro Hac Vice Admission as Counsel for Appellant
                               Trokamed GmbH and Claire W. Parsons’s Motion in Support of Frederick W. Reif’s
                               Motion for Pro Hac Vice Admission
Party filing motion:           Frederick W. Reif and Claire W. Parsons, counsel for appellant Trokamed GmbH

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________




Judge’s signature: /s/ Russell Lloyd
                    Acting individually           Acting for the Court


Date: September 26, 2017